Citation Nr: 0430686	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Erica J. Godwin, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefit sought 
on appeal.  The veteran, who had active service from February 
1964 to December 1972, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board observes that the veteran's representative 
stated in a personal hearing held before the undersigned in 
June 2004 that the veteran had been diagnosed with prostate 
cancer in May 2004 at the Highland Drive VA Hospital in 
Pittsburgh, Pennsylvania.  The veteran further states that he 
is currently undergoing treatment for prostate cancer at the 
University Drive VA Hospital in Pittsburgh, Pennsylvania.  
However, the last VA records from that VA medical facility 
were dated December 2002.  Under the facts and circumstances 
of this case, the Board finds that the veteran's records from 
June 2002 through the present should be obtained and 
associated with the file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

The RO should obtain and associate with 
the claims file VA medical records 
pertaining to the veteran dated from June 
2002 to the present from the VA Medical 
Centers on Highland Drive and University 
Drive in Pittsburgh, Pennsylvania.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




